Filed 10/28/20 P. v. Collins CA2/5

       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
    California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
    opinions not certified for publication or ordered published, except as specified by rule
    8.1115(b). This opinion has not been certified for publication or ordered published for
    purposes of rule 8.1115.


    IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                          SECOND APPELLATE DISTRICT

                                        DIVISION FIVE


    THE PEOPLE,                                                     B296643

            Plaintiff and Respondent,                               (Los Angeles County
                                                                    Super. Ct. No. BA230105)
            v.

    BATTISE COLLINS,

            Defendant and Appellant.



          APPEAL from an order of the Superior Court of Los
    Angeles County, William Ryan, Judge. Affirmed.
          Richard B. Lennon and Nancy Gaynor, under appointment
    by the Court of Appeal, for Defendant and Appellant.
          Xavier Becerra, Attorney General, Lance E. Winters, Chief
    Assistant Attorney General, Susan Sullivan Pithey, Senior
    Assistant Attorney General, Noah P. Hill and David A. Voet,
    Deputy Attorneys General, for Plaintiff and Respondent.
       A trial jury found defendant and appellant Battise Collins
(defendant) guilty of falsely imprisoning and inflicting corporal
injury to his girlfriend, Tracy G. The trial court imposed an
indeterminate Three Strikes law sentence. Years later, after
passage of the Three Strikes Reform Act of 2012 (Proposition 36),
defendant petitioned to have his sentence recalled and reduced.
The trial court ruled defendant was ineligible for resentencing
because it found he intended to inflict great bodily injury during
the commission of each of the offenses of conviction. We consider
whether the trial court’s order is supported by sufficient evidence.
Specifically, defendant asks us to decide whether he was correctly
found ineligible even though his intent to inflict great bodily
injury was not at issue during the jury trial that led to his
convictions and even though (as he argues it) the injuries he
inflicted on Tracy were not great and there was no other evidence
of his intent.

                         I. BACKGROUND
       A.    The Offense Conduct, as Established by the Evidence
             at Defendant’s Jury Trial
             1.     The December 2001 confinement and beating
       One evening in December 2001, defendant was driving
Tracy G. in her father’s car. Defendant suddenly became angry
and told her to get out of the car and walk home. Tracy got out of
the car and began to walk. Defendant then drove up beside Tracy
and told her to get back into the car. When she refused,
defendant hit and pushed Tracy, knocked her on top of a car, and
forced her into the trunk. Before closing the trunk with Tracy
inside, defendant said, “‘Bitch, you are going to see how it feels to
be inside a living casket.’”
       Defendant drove around for an hour while Tracy begged to
be let out of the trunk. Defendant then stopped the car, opened
the trunk, and said, “‘See how it feels.’” Tracy again pleaded with



                                 2
defendant to let her out of the trunk, but defendant closed the
trunk again and resumed driving for another hour or two.
       When defendant finally drove to the home where he lived
with Tracy, she was unable to get out of the trunk on her own
after spending so much time in the cramped space. Defendant
slapped Tracy and then pushed and dragged her into the house.
Once inside, defendant slapped Tracy again and punched her in
the head. He said, “‘You tried to take my life. Now you see how
it feels to be inside a living casket. Now you know how it feels,
don’t you.’” (Defendant testified in his own defense at trial and
denied hitting Tracy or putting her in the trunk of the car.)

            2.    The March 2002 beating
      In early March 2002, Tracy was at her mother’s apartment
when defendant arrived and began screaming at Tracy,
demanding money. When Tracy refused, defendant repeatedly
punched her in the head and on her body. Tracy lost
consciousness and woke up in a different room with no memory of
how she got there.
      Tracy’s mother testified defendant’s blows to Tracy’s head
knocked her to the ground and defendant then dragged Tracy
around the apartment and continued to beat her until she lost
consciousness. (Defendant, in his testimony, denied committing
any violence against Tracy on this occasion.)

             3.    The Subsequent March 2002 Strangulation
      On March 28, 2002, Tracy was talking on the telephone to a
friend and her brother. Defendant came into the room and
grabbed the phone out of her hand. He heard a male voice on the
line and began arguing with the man, threatening to blow up his
house. He then strangled Tracy with both hands, leaving marks
around her neck and mark near her eye. Tracy also later
suffered seizures, which could have been brought on at least
partly as a result of the strangulation.


                                3
        B.    Sentencing and the Proposition 36 Proceedings
        After a jury trial in 2003, defendant was found guilty of
three counts of inflicting corporal injury to a spouse (Pen. Code,1
§ 273.5, subd. (a)), corresponding to each of the aforementioned
episodes, and one count of false imprisonment (§ 236) in
connection with the December 2001 confinement of Tracy in the
trunk.2 Defendant was sentenced to 25 years to life in prison
under the Three Strikes law (§§ 667, subds. (b)-(i), 1170.12,
subds. (a)-(d)).
        In 2013, defendant filed a petition for resentencing under
section 1170.126, which was enacted as part of Proposition 36.
The court denied the motion, holding the prosecution to the
preponderance of the evidence standard. On appeal, we ordered
the trial court to reconsider the petition using the beyond a
reasonable doubt standard.3 (People v. Collins (May 15, 2018,
B280353) [nonpub. opn.].)
        On remand, the trial court once again denied the petition,
holding defendant was ineligible for resentencing because
defendant intended to cause great bodily injury to Tracy.
Analyzing each incident and the transcripts of defendant’s jury
trial, the court found beyond a reasonable doubt that defendant
intended to inflict great bodily injury with respect to each offense
of conviction.

1
      Subsequent statutory references are to the Penal Code.
2
      Defendant was acquitted of making criminal threats, six
counts of inflicting corporal injury to a spouse, kidnapping,
assault with a firearm, three counts of false imprisonment, and
possession of a firearm by a felon.
3
      On November 19, 2019, we granted defendant’s request for
judicial notice of the appellate record for this case but
erroneously listed B296643 as the case number. We grant
defendant’s request for judicial notice of the record on appeal in
case B280353.


                                 4
                         II. DISCUSSION
        Defendant’s attack on the sufficiency of the evidence
supporting the trial court’s ineligibility finding is twofold. First,
he claims the evidence of defendant’s intent to inflict great bodily
injury should be deemed weak because the parties did not litigate
defendant’s intent during his jury trial. Though defendant
frames the argument as one going to the strength of the evidence,
it is really an argument that seeks to undercut Supreme Court
authority that holds a court deciding a Proposition 36 petition
may properly make findings that go beyond the findings a jury
was asked to make in the underlying criminal trial. (See, e.g.,
People v. Perez (2018) 4 Cal.5th 1055, 1063 (Perez).) We follow
Supreme Court authority and hold there is no reason to discount
the intent finding made by the trial court hearing defendant’s
section 1170.126 petition merely because defendant’s intent was
not litigated during his criminal trial. Second, defendant argues
what evidence there was at his trial that bears on his intent is
still not enough to establish he intended to cause Tracy great
bodily injury. Though the trial court reviewed the same trial
record that we would review, our Supreme Court has held we as a
reviewing court “must defer to the trial court’s [Proposition 36
eligibility] determination if it is supported by substantial
evidence.” (Perez, supra, at 1059.) Under that deferential
standard, the evidence is sufficient.

      A.      The Trial Court Properly Considered the Trial
              Evidence to Decide Defendant’s Intent, and thus, His
              Eligibility
        Proposition 36 permits a defendant who is serving an
indeterminate life sentence imposed pursuant to the Three
Strikes law to be resentenced as a second strike offender if he or
she meets certain criteria. (§ 1170.126.) As relevant here, a
defendant is disqualified from resentencing under Proposition 36
if, “[d]uring the commission of the current offense, the


                                 5
defendant . . . intended to cause great bodily injury to another
person.” (§§ 667, subd. (e)(2)(C)(iii), 1170.12, subd. (c)(2)(C)(iii);
see also § 1170.126(e)(2).)
       Defendant argues we must conclude the evidence bearing
on his intent to commit great bodily injury is insufficient because
the issue was not litigated during his jury trial. He writes: “[I]n
this case, at the initial trial, [defendant’s] intent to inflict harm
was not at issue, and was in fact, irrelevant to the question of
guilt. Thus, the recall judge here was making a factual
determination after the trial based upon evidence that was not
fully developed on the issue because the defense had no motive or
opportunity to cross-examine or present defense evidence on the
matter. In such circumstances, the evidence cannot be sufficient
to establish that specific intent beyond a reasonable doubt.”
       The circumstances to which defendant refers—
circumstances he believes “cannot be sufficient” to constitute
sufficient evidence—are the circumstances in every case where a
court called to decide a section 1170.126 sentence recall petition
makes an eligibility finding predicated on an issue that was not
litigated during the underlying trial. Our Supreme Court,
however, has twice held it is proper for a trial court deciding such
a petition to do just that, i.e., to make a finding on an issue the
parties did not contest and the trial jury did not decide. (Perez,
supra, 4 Cal.5th at 1063 [“In People v. Estrada (2017) 3 Cal.5th
661, 672[ ], we held that Proposition 36 permits a trial court to
examine facts beyond the judgment of conviction in determining
whether a resentencing ineligibility criterion applies. In reaching
that statutory holding, we did not address any Sixth Amendment
concern. [Citation.] We now hold that the Sixth Amendment
does not bar a trial court from considering facts not found by a
jury beyond a reasonable doubt when determining the
applicability of a resentencing ineligibility criterion under
Proposition 36”].) Defendant’s argument cannot be correct



                                 6
because it runs contrary to the premise of these Supreme Court
holdings. We reject it for that reason.

      B.      The Court’s Finding That Defendant Intended to
              Inflict Great Bodily Injury Is Supported by
              Substantial Evidence
       Defendant argues the evidence at trial did not establish his
intent to commit great bodily injury but revealed “only a series of
attacks by an angry man, which caused injuries that did not
require medical attention.” We must defer to the trial court’s
finding to the contrary if it is supported by substantial evidence.
(Perez, supra, 4 Cal.5th at 1059.)
       In undertaking that substantial evidence review, we look at
the record in the light most favorable to the trial court’s order
and determine whether there is evidence that is reasonable,
credible, and of solid value such that a reasonable trier of fact
could make the intent-based ineligibility finding beyond a
reasonable doubt. (See People v. Westerfield (2019) 6 Cal.5th 632,
713.) Especially when intent is at issue, “‘[s]ubstantial evidence
includes circumstantial evidence and any reasonable inferences
drawn from that evidence.’ [Citation.]” (People v. Brooks (2017) 3
Cal.5th 1, 57; see also People v. Manibusan (2013) 58 Cal.4th 40,
87; People v. Thomas (2019) 39 Cal.App.5th 930, 937-938 [actual
infliction of great bodily injury is not required to find intent to
inflict the same; a factfinder may infer intent “based on the facts
and circumstances of the defendant’s actions alone”] (Thomas).)
       In December 2001, defendant hit Tracy and forced her into
the trunk of the car he was driving. When defendant finally let
Tracy out of the trunk, he hit her, dragged her into the house,
and punched her in the head. These facts are substantial
evidence supporting the finding of intent to inflict great bodily
injury. (See, e.g., People v. Phillips (1989) 208 Cal.App.3d 1120,
1125 [concluding the defendant intended to inflict great bodily
injury from the defendant’s act of shoving the 64-year-old victim


                                7
into a vehicle’s trunk].) In early March 2002, defendant punched
Tracy repeatedly until she lost consciousness. This, too, is
substantial evidence supporting the finding of intent to inflict
great bodily injury. (See, e.g., Thomas, supra, 39 Cal.App.5th at
938 [intent to inflict great bodily injury found where defendant
punched victim suddenly and without provocation and, when
victim fell down after first punch, defendant punched victim
again]; see also § 243 [defining “serious bodily injury” to include
loss of consciousness].) Then on March 28, defendant used both
hands and strangled Tracy long and hard enough to leave marks
on her neck. The facts of this violent episode again provide an
adequate basis for the trial court’s intent finding. (See People v.
Covino (1980) 100 Cal.App.3d 660, 664-665, 667-668 [choking
that caused the victim’s face to become red and her eyes to bulge
was likely to produce great bodily injury]; see also People v. Sloan
(2007) 42 Cal.4th 110, 117 [“‘[s]erious bodily injury’ is the
essential equivalent of ‘great bodily injury’”]; People v. Wade
(2012) 204 Cal.App.4th 1142, 1146, 1149 [court properly
instructed on battery causing serious bodily injury when the
defendant choked the victim, causing her to black out].)
       Defendant argues the evidence of intent to inflict great
bodily injury must be disregarded, however, because the jury in
defendant’s case “did not completely believe” Tracy (the jury
acquitted defendant of other charged offenses, including
kidnapping) and because the trial judge remarked at defendant’s
sentencing that defendant had not inflicted great bodily injury.4
Both contentions are unpersuasive. Neither the jury at
defendant’s trial nor the sentencing judge made any findings on
defendant’s intent to inflict great bodily injury. “[I]t was


4
      The sentencing judge also remarked, however, that
defendant’s conduct was “cruel” and “vicious,” adding that the
court believed “it’s quite clear [defendant] can get very violent
when his temper is up.”


                                 8
therefore up to the [section 1170.126 petition] court to make the
necessary findings. . . .” (Thomas, supra, 39 Cal.App.5th at 939.)




                                9
                          DISPOSITION
     The trial court’s order is affirmed.


   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                      BAKER, Acting P. J.

We concur:



     MOOR, J.



     KIM, J.




                               10